DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 3/6/2019 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
Par. [0061] on pg. 10 of the Specification as filed refers to “an optical member 150” and “a reflection member 140”, however para. [0068] and [0070]-[0071] on pg. 12 of the Specification as filed switches these reference characters by referring to “the optical member 140” and “the reflection member 150”.  Since the reference characters have been properly applied in the Drawings, this appears to be a typographical error in the Specification only.
Par. [0135] on pg. 27 of the Specification as originally filed refers to both “the recess 500 formed to the bracket 500” and “the recess 530”.  Since the reference characters have been properly applied in the Drawings, this appears to be a typographical error in the Specification only.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Appropriate correction is required.

Claim Objections
Claims 11, 14, 17, 27, and 29 are objected to because of the following informalities:  
Regarding claim 11, the limitation “an receiving groove” in line 4 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be --a 
Regarding claim 14, the limitation “a first protrusion part and a second protrusion part, which protrudes downward from the body part and is spaced apart from each other” in lines 2-3 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be -- a first protrusion part and a second protrusion part, which protrude are 
Regarding claim 17, the limitation “a portion of the lighting module is bent in an up, down, left, and right directions” in lines 1-2 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be --a portion of 
Regarding claim 27, the limitation “and hook parts spaced apart from each other in the first direction and is coupled to one side of the bracket” in lines 9-10 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be -- and hook parts spaced apart from each other in the first direction and 
Regarding claim 29, the limitation “further comprising hook protrusions spaced apart from each other in a width direction to surround an upper portion of the lighting module are further disposed on the other side of the bracket” in lines 1-4 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be -- further comprising hook protrusions spaced apart from each other in a width direction to surround an upper portion of the lighting module which are further disposed on the other side of the bracket-- to correct the typographical error.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the protrusion" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim, since it is unclear if this is referring back to the previously defined protrusion part or to a separate, undefined protrusion.  For the purpose of examination, the Examiner has treated this limitation as referring back to the previously defined “protrusion part”, and so the Examiner respectfully suggests amending it to be --the protrusion part-- for better understanding.

Claim 24 recites the limitation "the sum of lengths of the hook part and the connector" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner respectfully suggests amending it to be --a 

Appropriate correction is required.

Allowable Subject Matter
Claims 11-12, 14-23, and 25-29 are allowed.

Claims 13 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A lighting device comprising: a flexible lighting module provided with a light emitting device; a coupling member disposed on a lower portion of the lighting module; and a bracket having a receiving groove for receiving the lighting module and a coupling hole into which the coupling member is inserted and coupled, wherein the coupling member comprises a body part disposed on the lower portion of the lighting module, a protrusion part protruding to a lower portion of the body part, and first and second hook parts bent upward from an end of the protrusion part to face each other, and wherein the first and second hook parts support a lower portion of the bracket” (emphasis added).
Although lighting devices are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 11.

Claims 12-20 depend on Claim 11.

Regarding claim 21, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A lighting device comprising: a lighting module provided with a light emitting device; a connector disposed on a lower portion of the lighting module and connected to an external power source to supply power to the light emitting device; and a bracket comprising a recess which accommodates the lighting module and through which the connector passes, wherein the lighting module is slid in a first direction and is coupled to the bracket, and a hook part protruding in the first direction is disposed on one side of the connector” (emphasis added).
Although lighting devices are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 21.

Claims 22-26 depend on Claim 21.

Regarding claim 27, the claim is allowable for the same reasons discussed above with regards to Claim 21.

Claims 28-29 depend on Claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists references considered pertinent to the claimed subject matter of lighting devices including hook or snap fasteners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875